Little, J.,
concurring especially. I do not at all agree to the correctness of the proposition announced in the second headnote, nor to the reasoning of Presiding Justice Lumpkin by which he supports it in the opinion. By Civil Code, § 3465, a provision for the support of the family of the decedent is classed as one of the necessary expenses of the administration ; and where that family con*509sists of a widow and minor children, no year’s support can be lawfully set aside to the widow, excluding such children, nor to the children excluding the widow, unless there are two sets of children by different wives. Civil Code, § 3470. The provision is made for a class as a whole, and not for the benefit of one of that class. The statute expressly states that the year’s support for the family — that is, the widow and minor children — may be set aside on the application of the widow. Therefore, when it is so,set aside (without regard to the want of an allegation that minor children are a part of the family), the provision so made inures to the benefit of the class named in the statute.
Notwithstanding I take this view of the law, I concur in the judgment rendered, because, assuming that the year’s support in the present case was properly set aside, and the defendant in error was one of the beneficiaries thereunder, she was not entitled to recover against her mother any portion of the land so set apart. The reasons for this are fully set out in the cases of Miller v. Ennis, 107 Ga. 663, and Howard v. Pope, 109 Ga. 259,